Felt, J.
On May 22, 1911, appellant filed, in the court below, his complaint in one paragraph to quiet title to certain real estate. To this complaint appellees, David Cooper, Sarah E. Cooper and Naomi C. Clevenger, filed a general denial and a second paragraph of affirmative answer. The Coopers also filed a separate second paragraph of affirmative answer. Other pleadings were filed but we need not indicate them here. To each of the above second paragraphs of answer, appellant demurred for want of facts to constitute a defense to his complaint. Each of said demurrers was over-, ruled, and appellant refusing to plead further, appellees withdrew their names in general denial and the court rendered judgment on the pleadings.
The only errors assigned seek to question the ruling on *14each of said demurrers. The demurrers are set out iu appellant’s brief, but neither in the record, nor m the brief, is there any memorandum as required, by the act of 1911. Acts 1911 p. 415, §344 Burns 1914. No question is therefore presented. Quality Clothes Shop v. Keeney (1915), 57 Ind. App. 500, 106 N. E. 541; Pittsburgh, etc., R. Co. v. Home Ins. Co. (1915), 183 Ind. 355, 108 N. E. 525; Stiles v. Hasler (1914), 56 Ind. App. 88, 104 N. E. 878. Judgment affirmed.
Note — Reported in 108 N. E. 808. See, alsb, 2 Cyc. 1014; 8 Cyc. 158.